MEMORANDUM **
Zhe Meng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an immigration judge’s denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that no “extraordinary circumstances” excused Meng’s untimely filing of his application for asylum. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002). Accordingly, we dismiss Meng’s petition with respect to his asylum claim.
We have jurisdiction to review the BIA’s denial of Meng’s withholding of removal and CAT claims under 8 U.S.C. § 1252. We review for substantial evidence, and we will uphold the BIA’s decision unless the evidence compels a contrary conclusion. Bellout v. Ashcroft, 363 F.3d 975, 977-79 (9th Cir.2004).
We deny Meng’s petition for review with respect to his claims for withholding of removal and relief under CAT because Meng did not present sufficient evidence to compel a finding that it is more likely than not that he will be subject to persecution or tortured if he returned to China. See Abebe v. Ashcroft, 379 F.3d 755, 760 (9th Cir.2004); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED in part AND DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.